Citation Nr: 1207825	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-20 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for bilateral corneal maculae.  


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The appellant was in missing status from October 1, 1944 to May 22, 1945, had recognized guerilla service from May 23, 1945 to December 17, 1945 and service with the Regular Philippine Army from December 18, 1945 to December 20, 1945. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board notes that in January 2012 the appellant was sent notice regarding his wishes for representation.  Although the appellant had a representative of record, the record also contained his statements indicating that he no longer wished to be represented by the representative of record.  The appellant was asked to respond regarding his choice for representation and he was told that he had 30 days from the date of the letter to take action.  He was also informed that if the RO did not hear from him or his new representative within 30 days of the date of the letter, it would be assumed that he wished to represent himself and his appeal would be resumed.  As neither the appellant nor an appointed representative responded within 30 days of the date of notice, we will continue with the appeal and assume that the appellant is representing himself.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for bilateral corneal maculae was denied in a January 2006 rating decision.  The appellant perfected an appeal to that decision and in January 2008 the Board denied service connection for bilateral corneal maculae.  

2.  The evidence added to the record since the last final denial is cumulative or redundant of the evidence previously of record.  


CONCLUSION OF LAW

The Board decision denying service connection for bilateral corneal maculae is final.  New and material evidence to reopen the claim for service connection for bilateral corneal maculae has not been received and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  The record reflects that the originating agency provided the appellant with the notice required under VCAA by letter dated in September 2008. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim. 

Legal Criteria and Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The appellant has appealed the denial to reopen his claim for service connection for bilateral corneal maculae.  In a July 2005 rating decision, the appellant was denied service connection for corneal maculae.  The RO found that the evidence failed to show that the disability was caused by service.  It was noted that the appellant's records did not show findings for the disability during service, and that there was no evidence that the condition began in service and persisted up to the present time.  The appellant was notified of the denial in July 2005.  

Service connection was again denied in January 2006.  The RO found that the additional evidence submitted still did not show that the disability was caused by service.  It was again noted that there was no evidence that the condition began in service and persisted up to the present time.  The appellant was notified of the denial in January 2006.  He perfected an appeal to that decision.  In January 2008, the Board denied service connection.  The Board found that the appellant's bilateral corneal maculae first manifested many years after separation from service and was unrelated to his period of active service or any incident therein.  

At the time of the last final denial, the record contained service treatment records which included a separation examination.  Also of record at the time of the last final denial were outpatient treatment records showing treatment for other eye problems to include cataracts.  The record contained treatment records diagnosing corneal maculae which included an October 2006 diagnosis of corneal maculae with a notation that the appellant claimed to have had blurring of vision in 1946 after a blast injury.  Lay statements from M.V. and I.F. were submitted.  Both asserted that they served with the appellant and that the appellant had defective eyesight.  

The record also contained personnel records, identification cards, and marriage and birth certificates.  Of record was a certification that the appellant's records from North General Hospital for the years from 1945 to early 1963 were burned in a fire.  We also note that the appellant submitted several statements asserting that he injured his eyes in service after a blast.  He reported that he was not treated by a physician at that time because he could still see.  Per the appellant, he sought treatment after discharge as he observed his eyes were worsening.  

Since the last final denial, the appellant has resubmitted the statements from I.F. and M.V., treatment records showing a diagnosis of corneal maculae, and identification cards.  He has also resubmitted evidence that his records from North General Hospital for the years from 1945 to early 1963 were burned in a fire.  The appellant has also continued to submit statements asserting that he was injured in service and that his current eye problems were caused by that injury.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for bilateral corneal maculae has not been submitted.  The appellant's claim for service connection was previously denied on the basis that there was no showing that his disability was related to service.  At the time of the last final denial, the record contained evidence showing a diagnosis of corneal macula and treatment for eye problems.  The record also contained lay statements from I.F. and M.V. who served with the appellant.  

However, the evidence received since the last final denial consists of duplicates of what is already of record.  Although the appellant has re-submitted evidence showing diagnoses of corneal macula, this fact had already been established.  Therefore, such evidence is cumulative.  The remaining evidence that has been submitted is also cumulative as it is already of record, i.e. the statements of I.F. and M.V., the certification that the records from North General Hospital were burned in a fire and the identification cards.  The appellant's statements regarding his injury in service are also cumulative as he continues to assert that his injury resulted from a blast in service.  

The United States Court of Appeals for the Federal Circuit has held that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not previously been presented to the Board.  See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).  Thus, even though the appellant has submitted more recent statements regarding a blast in service which he believes resulted in injury the evidence is essentially duplicative of evidence submitted in the past.  

Because the evidence submitted since the last final decision is cumulative of the evidence already of record, the appellant has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been presented to reopen the claim.  Stated differently, service connection for bilateral corneal maculae was denied in the past because the evidence failed to show that the disability was related to service.  No material facts have changed.


ORDER

The application to reopen the claim for service connection for bilateral corneal maculae is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


